Citation Nr: 1119946	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  06-33 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to a higher initial rating for degenerative disc disease of the lumbar spine, status post lumbar spinal fusion, evaluated at 20 percent disabling prior to      January 3, 2008, and 40 percent disabling since then.  

2. Entitlement to a higher initial rating for tendonitis of the left wrist, evaluated as noncompensable prior to January 3, 2008, and 10 percent disabling since then.

3. Entitlement to a higher initial rating for tendonitis of the right wrist, evaluated as noncompensable prior to January 3, 2008, and 10 percent disabling since then.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from April 1993 to February 2005.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine, granting service connection for degenerative disc disease of the lumbar spine, with a 20 percent evaluation; and bilateral carpal tunnel syndrome, with a noncompensable (0 percent) evaluation.                  The Veteran appealed from the initial assigned ratings for these disabilities.         See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a veteran appeals the initial rating for a disability, VA must consider the propriety of a "staged" rating based on changes in the degree of severity of it since the effective date of service connection). During the appeal's pendency, the diagnosis of wrist problems was revised to that of tendonitis of both wrists, and the Board's characterization of the increased rating claims involving a bilateral wrist disability is consistent with this development. Also, the jurisdiction over the case ultimately was transferred to the RO in Baltimore, Maryland.  

Through a February 2008 rating decision, the RO granted an increase in rating from 20 to 40 percent for degenerative disc disease of the lumbar spine. Moreover, the disability previously evaluated as carpal tunnel syndrome was recharacterized as  the conditions of tendonitis of the left and right wrists, with each side assigned a separate 10 percent evaluation. Notwithstanding the foregoing increase in compensation benefits, the Veteran's increased rating claim continues on appeal. See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise).

The Board has twice remanded this case to the RO (via the Appeals Management Center (AMC)) for further development, initially in December 2009, and again in January 2011 to ensure compliance with the prior remand orders. The matter on appeal has since been returned to the Board for appellate disposition. 


FINDINGS OF FACT

1. From February 15, 2005 to January 2, 2008, the range of motion in the lumbar spine was no worse than forward flexion to 35 degrees. There were no incapacitating episodes of Intervertebral Disc Syndrome observed. 

2. Since January 3, 2008, there has been range of motion comprised of forward flexion to 30 degrees, with an additional 5 degrees lost due to repetitive use, but no indication of any spinal joint ankylosis. There were no incapacitating episodes of Intervertebral Disc Syndrome observed, or any neurological impairment associated with service-connected disability.

3. From February 15, 2005 to January 2, 2008, there was no neurological impairment associated with service-connected disability of both wrists, and no limitation of motion findings were available. 

4. Since January 3, 2008, there has been no neurological impairment associated with service-connected disability of both wrists, and there has manifested substantial retained range of motion. 


CONCLUSIONS OF LAW

1. The criteria are not met for a higher initial rating for degenerative disc disease of the lumbar spine, status post lumbar spinal fusion, rated at 20 percent prior to      January 3, 2008, and 40 percent since then. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71; 4.71a, Diagnostic Code 5242 (2010).
2. The criteria are not met for a higher initial rating for tendonitis of the left wrist, rated noncompensable prior to January 3, 2008, and 10 percent since then.                 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71; 4.71a, Diagnostic Code 5024 (2010).

3. The criteria are not met for a higher initial rating for tendonitis of the right wrist, rated noncompensable prior to January 3, 2008, and 10 percent since then.                 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71; 4.71a, Diagnostic Code 5024 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2010), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)     must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 CFR 3.159(b)(1).

In regard to the claims on appeal for higher initial evaluations for service-connected disability, the requirement of VCAA notice does not apply. Where a claim for service connection has been substantiated and an initial rating and effective date assigned, the filing of a Notice of Disagreement (NOD) with the RO's decision as to the assigned disability rating does not trigger additional 38 U.S.C.A. § 5103(a) notice. The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements."      See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007). This is the case here, in that the claims for increased rating all stem from disagreement with the initial ratings assigned at the time of the original grant of service connection, and no further notice addressing the downstream disability rating requirement is necessary. In any event, the RO/AMC has provided numerous Supplemental Statements of the Case (SSOCs) that directly addressed the applicable rating criteria and evidentiary requirements to substantiate the claims on appeal. 

Meanwhile, the RO/AMC has taken appropriate action to comply with the duty to assist the Veteran in this case, through obtaining VA outpatient treatment records and arranging for him to undergo VA Compensation and Pension examinations.    See 38 C.F.R. §4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition). This includes a request for any VA treatment records from the Baltimore VA Medical Center (VAMC), as directed in prior Board remands. It has been determined that there are no available records on file from this medical facility, though extensive medical records were ultimately acquired from other VA medical treatment centers. In support of his claims,                     the Veteran has provided several personal statements. He declined the opportunity for a hearing. There is no indication of any further available information or evidence to obtain to support the Veteran's claims. Thus, the record as it stands includes sufficient competent evidence to decide the claims. Under these circumstances, no further action is necessary to assist the Veteran.


In sum, the record reflects that the facts pertinent to the claims have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claims on the merits. 

Background and Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R.             § 4.1 (2010). Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.

Where the veteran appeals the rating initially assigned for the disability, after already having established service connection for it, VA must consider the propriety of a staged rating that is indicative of changes in the severity of the course of his disability over time. In Fenderson v. West, 12 Vet. App. 119 (1999), the Court recognized a distinction between a veteran's dissatisfaction with an initial rating assigned following a grant of service connection and a claim for an increased rating of a service-connected disorder. In the case of the assignment of an initial rating for a disability following an initial award of service connection for that disability              (the circumstances of the present appeal), separate ratings can be assigned for separate periods of time based on the facts found - "staged" ratings. See Fenderson, supra, at 125-26.

When evaluating any musculoskeletal disability based upon a range of motion, consideration is given to the degree of any additional limitation upon motion due to functional loss. DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, etc., particularly during times when these symptoms "flare up," such as during prolonged use, and assuming these factors        are not already contemplated in the governing rating criteria. Id. See also 38 C.F.R.          §§ 4.40, 4.45 and 4.59.

Degenerative Disc Disease of the Lumbar Spine

The Veteran's service-connected degenerative disc disease of the lumbar spine,      is evaluated as 40 percent disabling under provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5242, for degenerative arthritis of the spine. 

Under applicable rating criteria, this disability is to be evaluated in accordance with VA's General Rating Formula for Diseases and Injuries of the Spine.

This rating formula provides for the assignment of a 40 percent rating for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating may be assigned due to unfavorable ankylosis of the entire spine. 

Under notes to the rating formula:

Note (1) Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to            30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis. 

February 15, 2005 to January 2, 2008

The Veteran underwent a VA Compensation and Pension examination for general medical evaluation in March 2005. He then reported a history of longstanding chronic low back pain which had onset with persistent increase in pain in service. There was a history of undergoing during service a spinal fusion procedure with hardware placement. On a physical exam, the Veteran had range of motion of the lumbar spine consisting of forward flexion to 35 degrees, extension to 20 degrees, right and left side bending 25 degrees bilaterally, and right and left lateral rotation 20 degrees. Both forward flexion and extension were limited by pain, but also likely by prior lumbosacral fusion surgery. There was evidence with repetitive motion of the lumbar spine, particularly with forward flexion and extension that pain was further exacerbated, however, it was difficult to estimate whether or not there was a further loss of range of motion. The overall assessment was of degenerative joint disease of the lumbar spine. 

Records of VA outpatient treatment include a January 2007 pain management consult upon which in particular, it was observed that the Veteran had "normal" mobility of the spine with walking and forward bending/flexion, extension, and lateral flexion. 

Having reviewed these initial findings from the February 15, 2005 effective date of service connection through January 2, 2008, the Board concludes that no higher than a 20 percent rating is assignable for the Veteran's service-connected lumbar spine disability. To warrant the next greater available evaluation of 40 percent,  there would have to manifest either forward flexion of the thoracolumbar spine                  30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.            See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine. In this case, neither condition is shown to exist. On the VA examination of March 2005, the Veteran demonstrated motion in the plane of forward flexion to         35 degrees. While the VA examiner observed that pain was exacerbated with repetitive motion of the lumbar spine, he was ultimately unable to quantify any additional lost range of motion attributable to pain on repetitive use. Based on these findings, the Veteran's range of motion falls squarely outside of the requirements for a 40 percent rating, by exceeding forward flexion of only 30 degrees. Ideally, and taking into account the holding in DeLuca v. Brown, the VA examiner would have been able to conclusively state whether there was additional limitation of motion beyond 35 degrees forward flexion due to repetitive use. In this regard, however, the Board's present review is constrained by the record before it.         This available information shows range of motion exceeding the criteria for the next higher 40 percent rating. Moreover, the Veteran obviously does not manifest ankylosis as there is substantial retained lumbar spine mobility. See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992) (both indicating that ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable).  

Given that the Veteran has been diagnosed with degenerative disc disease of the lumbar spine at various points, the Board has also considered application of the criteria for Intervertebral Disc Syndrome (IVDS) found under Diagnostic Code 5243. That notwithstanding, IVDS is to be evaluated on account of frequency and severity of incapacitating episodes (i.e., requiring physician-prescribed bedrest), and there are none reported or alluded to in the available evidence.

Consequently, a 20 percent disability evaluation for a lumbar spine disability remains warranted from February 15, 2005 through January 2, 2008.

January 3, 2008 to the Present 

A VA examination of January 2008 specifically addressed a back problem. At that time, the Veteran complained of lower back pain radiating to both lower legs.        He used a TENS unit for temporary relief, and previously had a nerve block on the right side. The Veteran stated that the pain was constant, and he had incontinence of his bowel movements and urinary function sometimes. He was able to drive but only for short distances. He could not sit for more than 15 minutes because the pain got worse, and pain was also aggravated by standing. The Veteran was able to work and perform activities of daily living. There was no history of incapacitating episodes of flare-ups. 

On objective examination, the Veteran walked without any assistive devices.           He was not using any back brace. The lumbosacral area showed a 19-cm midline post-surgical scar, with no abnormal pigmentation, or palpable defects. The range of motion was active and painful, and consisted of forward flexion to 30 degrees, extension to 0 degrees, lateral flexion to 10 degrees bilaterally, and lateral rotation to 15 degrees bilaterally. There was additional functional loss due to pain, weakness and lack of endurance after repetitive use, the major impact from pain and weakness, with additional functional loss of five degrees due to pain after repetitive use. The sensation was intact. Deep tendon reflexes of the knees and ankles were depressed bilaterally. Motor function showed a good dorsiflexion of the feet and big toes, but the Veteran was not able to stand on his toes because of weakness. Straight leg raising caused lower back pain bilaterally at 40 degrees. The diagnosis was lumbar degenerative disc disease, spondylolysis, status post two level posterior lumbar interbody fusion. 

A VA orthopedic examination was completed in May 2010, during which               the Veteran described continuing daily low back pain, without radiation to the lower extremities. He claimed that for the past ten years he had experienced bowel and bladder incontinence. Objectively, examination of the lumbosacral spine showed a well-healed laminectomy incision. There was moderate diffuse tenderness but no paraspinal spasm. Straight leg raising was negative bilaterally. Range of motion was forward flexion to 50 degrees, extension to 20 degrees, right and left lateral flexion to 20 degrees, and right and left rotation 35 degrees. There was no objective evidence of pain on motion. It was observed that there was no evidence of weakened movement, excessive fatigability, or incoordination. There was no evidence that these or pain decreased motion during exacerbations or repetitive activity. There was no ankylosis present. The Veteran arose and stood normally, and gait was normal. There had been no incapacitating episodes within the past          12 months. The diagnosis was in pertinent part, degenerative disc disease, lumbosacral spine, status post laminectomy and fusion. Also, there was a normal neurological examination, based upon which the VA examiner concluded there   was no objective evidence of radiculopathy. 

A June 2010 VA examination of the genitourinary system was completed.              The Veteran reported a history of having had bowel movements five to six times per day, occasionally watery, without any fecal incontinence. A diagnosis was rendered in connection with this reported symptom of irritable bowel syndrome. Otherwise, the Veteran reported that he was not incontinent of urine. The accompanying diagnosis was of a normal genitourinary exam, in that the bladder was not hyperactive, and the Veteran was not incontinent. 

Thereafter, in a February 2011 addendum, the May 2010 VA orthopedic examiner stated that upon review of the claims file, it was considered not at least as likely as not that the Veteran's bowel and bladder impairment was due to his low back problem. In the examiner's opinion, the fact that the Veteran had no neurological deficit which was detectable made the relationship between bowel and bladder incontinence and low back problem much less likely. Though not impossible, such relationship would need to be verified by objective studies, and to this point, in the examiner's opinion, there had been no such objective verification. 

Considering the above in view of the pertinent rating criteria, a rating in excess of 40 percent is not assignable. The applicable criteria clearly provide that assignment of a 50 percent disability evaluation requires unfavorable ankylosis of the entire thoracolumbar spine. Given the substantial degree of retained mobility of the thoracolumbar spine at all times measured, the Veteran again does not manifest ankylosis in any form. Turning to the rating criteria for IVDS, on both VA examinations it was expressly indicated that the Veteran did not experience any incapacitating episodes over the previous 12 months. Nor for that matter is                the Veteran shown to have any other neurological impairment associated with his service-connected orthopedic disability of the lumbar spine, such as sciatic neuropathy, as he has demonstrated an essentially normal neurological examination.   
One further question that has now been resolved by competent medical opinion is whether the Veteran experiences any bowel or bladder impairment attributable to service-connected disability, to which the competent and probative evidence establishes a negative answer. The Veteran's reported symptomatology notwithstanding, the June 2010 VA medical exam revealed little objective indication of the problem described. In any event, by competent VA medical opinion of February 2011, a VA physician has ruled out any connection between bowel and bladder impairment, based on the fact that the Veteran had absolutely no type of detectable neurological deficit that would make such a relationship possible. The opinion has a clear rationale, and follows a claims file review. See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion include the medical expert's access to the claims file and the thoroughness and detail of the opinion); Boggs v. West, 11 Vet. App. 334, 340 (1998). Thus, there is no indication of support for a higher than 40 percent rating,  or indication of compensable symptomatology apart from that already due to orthopedic impairment of the lumbar spine. 

Accordingly, the continuance of a 40 percent rating for degenerative disc disease of the lumbar spine from January 3, 2008 onwards under the VA rating schedule is warranted. 

Tendonitis of the Left and Right Wrists

The condition of tendonitis of the wrists has been evaluated by the RO under           38 C.F.R. 4.71a, Diagnostic Code 8515-5024, for a median nerve disability rated by analogy to tenosynovitis.

Under the VA rating schedule, Diagnostic Code 5024 is to be evaluated in turn as degenerative arthritis, pursuant to Diagnostic Code 5003. 

Under Diagnostic Code 5003, degenerative arthritis will be rated on the basis of limitation of motion of the specific joint or joints involved. When however, limitation of motion at the joint(s) involved is noncompensable, a 10 percent rating is warranted for each major joint or group of minor joints affected by limitation of motion, to be combined, not added, under this diagnostic code. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. Where there is no limitation of motion but x-ray evidence of involvement of two or more major joints or minor joint groups,          a 10 percent rating is assigned. A 20 percent rating is assigned where the above is present but with occasional incapacitating exacerbations.

Also potentially applicable is 38 C.F.R. § 4.71a, Diagnostic Code 5215, for limitation of motion of the wrist. Pursuant to that rating criteria, a 10 percent rating is assigned for either a major or minor upper extremity when there is palmar flexion limited in line with forearm; or dorsiflexion less than 15 degrees.

February 15, 2005 to January 2, 2008

In March 2005, the Veteran underwent VA medical examination by a neurologist.  It was reported that the Veteran several years ago had pain in both wrists, mainly lateral to the thumbs, and went to physician and was told he had carpal tunnel syndrome. No tests were done, or treatment was given. According to the Veteran, the symptoms now came and went and lasted a day or two each time, and came on mainly with exercise and typing too long. There were no parasthesias. On physical exam, in pertinent part, examination at the wrist revealed negative Tinel's sign, and negative Phalen's sign. The diagnosis given was of carpal tunnel syndrome.

From the initial available evidence, there is no basis to assign a compensable evaluation for a service-connected disability of the bilateral wrists. At this time,   the early diagnosis given was of carpal tunnel syndrome. This notwithstanding,  later VA Compensation and Pension examinations (set forth in greater detail below) effectively ruled out this clinical diagnosis, on the basis of at or near normal neurological evaluations. Even if it were the case that the Veteran had carpal tunnel syndrome at this initial stage, the March 2005 VA examination and contemporaneous VA medical records show no indication whatsoever of neurological symptomatology or other limitation of function comparable to carpal tunnel syndrome, and thereby would not substantiate a compensable rating for service-connected disability. Nor for that matter were there any limitation of motion findings made upon the March 2005 VA examination to describe the extent of any bilateral wrist pathology. In summary, there is no basis in the evidence to assign a compensable evaluation. It is unfortunate that there is a paucity of information for rating purposes, but again, the Board's review is constrained by the record before it.

Hence, a noncompensable evaluation for a service-connected bilateral wrist disability remains warranted from February 15, 2005 through January 2, 2008.



January 3, 2008 to the Present 

Upon a January 2008 VA neurological examination, by a different physician as the March 2005 examiner, the Veteran reported a five-year history of constant pain in both wrists associated with intermittent numbness and tingling of the right first and second fingertips, especially on use, eased by rest. He had not had an EMG study. Physical exam revealed that sensation was intact to pin touch, vibration, proprioception, two-point discrimination, and double simultaneous stimulation. Motor strength was 5/5 in the upper extremities. There was no drift, tremor or atrophy. There were no vesiculations. Deep tendon reflexes were 2+ and equal. Evaluation of both wrists showed no swelling, fluid, heat, erythema, tenderness, crepitus, or laxity. There was no Tinel's or Phalen's. Range of motion bilaterally showed dorsiflexion to 70 degrees, palmar flexion to 80 degrees, ulnar deviation to 40 degrees, and radial deviation to 20 degrees. The diagnosis was of tendinitis, both wrists, right greater than left. The VA examiner commented that there was no evidence of carpal tunnel syndrome on clinical examination.

On VA orthopedic examination of May 2010, the Veteran described a ten-year history of intermittent pain in both wrists associated with diffuse numbness and tingling of both hands. These symptoms occurred especially on use and were eased by rest. He had not had an EMG. Physical exam of both wrists showed no swelling, fluid, heat, erythema, tenderness, crepitus or laxity. There was no Tinel's or Phalen's. Range of motion bilaterally showed dorsiflexion to 65 degrees, palmar flexion to 75 degrees, ulnar deviation to 40 degrees, and radial deviation to               20 degrees. It was observed that there was no evidence of weakened movement, excessive fatigability, or incoordination. There was no evidence that these or pain decreased motion during exacerbations or repetitive activity. An x-ray showed a few small carpal cysts, but otherwise negative wrists. Meanwhile, a neurological exam of both the upper and lower extremities was negative. The diagnosis was of tendonitis of both wrists, mild to moderate degree and daily. 

Based on the foregoing, 10 percent ratings for tendonitis in right and left wrists remains the proper assigned evaluations for service-connected disability on each side. The existing rating scheme corresponds to noncompensable limitation of motion in each wrist, rated under 38 C.F.R. § 4.71a, Diagnostic Code 5003. Considering the rating criteria premised on limitation of motion, Diagnostic Code 5215 permits assignment of a maximum rating of 10 percent, no higher, and therefore application of this diagnostic code would entail no material benefit to     the Veteran. The only potentially higher rating would be found under Diagnostic Code 5214 for wrist joint ankylosis, which the Veteran clearly does not have given his substantial retained range of motion. It also warrants mention that besides the condition of tenosynovitis, there is no recognized neurological impairment affecting the upper extremities, including any confirmed diagnosis of carpal tunnel syndrome. 

Accordingly, the existing 10 percent evaluations for right and left wrist tendonitis, respectively, since January 3, 2008, remain proper under the rating schedule.

Conclusion

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this case, the Veteran          has not shown that his service-connected disabilities under evaluation have caused him marked interference with employment, meaning above and beyond that contemplated by his current schedular rating. Indeed, he remains employed on a full-time basis. The Veteran's service-connected lumbar spine and wrist disorders also have not necessitated frequent periods of hospitalization, or otherwise rendered impracticable the application of the regular schedular standards. In the absence of the evidence of such factors, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is denying the increased rating claims on appeal.              This determination takes into full account the potential availability of any "staged rating" based upon incremental increases in severity of service-connected disability during the pendency of the claim under review. The preponderance of the evidence is against the claims, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     


ORDER

A higher initial rating for degenerative disease of the lumbar spine, status post lumbar spinal fusion, evaluated at 20 percent disabling prior to January 3, 2008, and 40 percent disabling since then, is denied.  

A higher initial rating for tendonitis of the left wrist, evaluated as noncompensable prior to January 3, 2008, and 10 percent disabling since then, is denied.

A higher initial rating for tendonitis of the right wrist, evaluated as noncompensable prior to January 3, 2008, and 10 percent disabling since then, is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


